UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6140



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus

WILLIAM L. SMITH, Individually and as Warden;
ALLYSON GOLSON, Individually and as Classifi-
cation Counselor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-94-1514-K)

Submitted:   October 17, 1996             Decided:   October 23, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane-Weber, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Holsey v. Smith, No. CA-94-1514-K (D. Md. Dec. 21, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2